Citation Nr: 0623417	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-17 637	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity radiculopathy.

3.  Entitlement to service connection for arthritis of 
multiple joints, to include cervical spine, shoulders and 
lumbar spine, claimed as secondary to the lumbosacral strain 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1968 to August 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA); the appellant is seeking an increased 
evaluation for his lumbosacral strain disability.  The 
appellant has also appealed the RO's denial of his claim for 
service connection for arthritis of multiple joints.

As a result of a change in regulations pertaining to the 
spine, the RO awarded a separate rating for right lumbosacral 
radiculopathy.  67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at § 4.71a, Diagnostic Code 5293 (2003)) 
(intervertebral disc syndrome, effective from September 23, 
2002, may be rated based on the total duration of 
incapacitating episodes or by combining separate evaluations 
of its chronic orthopedic and neurologic manifestations).  A 
10 percent rating was assigned by the RO for right 
lumbosacral radiculopathy, effective from the date the change 
in regulation was made effective - September 2002.  This 
rating was awarded separate from the 40 percent rating that 
had earlier been assigned to the lumbosacral strain 
disability.  Consequently, it appears that the RO continued 
the previously assigned 40 percent rating on the basis of 
chronic orthopedic manifestations under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) and assigned the rating for 
radiculopathy based on chronic neurologic manifestations.  
Given this approach by the RO, and because the veteran has 
continued to pursue his claim for a higher rating for all 
manifestations of the lumbosacral strain disability, the 
Board will analyze both ratings now in effect for the 
lumbosacral strain disability.  


FINDINGS OF FACT

1.  The appellant's orthopedic manifestations do not include 
ankylosis of the entire thoracolumbar spine.

2.  The appellant has not demonstrated incapacitating 
episodes that have a total duration of at least six weeks 
during the past twelve months; his disability does not equate 
to pronounced intervertebral disc syndrome of recurring 
attacks with little intermittent relief.

3.  The appellant's right lower extremity radiculopathy has 
been manifested by no more than mild incomplete paralysis of 
the sciatic nerve. 

4.  The disability picture caused by the appellant's lumbar 
spine disability, including right leg radiculopathy, is not 
so unusual as to render the application of the regular rating 
provisions impractical.

5.  The appellant's current lumbar spine arthritis is 
attributable to his lumbosacral strain disability.

6.  The appellant's lumbosacral strain disability did not 
cause or make chronically worse any other bone or joint 
pathology, to include degenerative joint disease of the 
cervical spine and the shoulders.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the lumbosacral strain disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5289, 5292, 5293, 5295 (2002); Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 5235-5243 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for the right lower extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10,4.124, Diagnostic Code 8520 (2005).

3.  Service connection is warranted for lumbar spine 
arthritis as proximately due to or the result of the service-
connected lumbosacral strain disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).

4.  The appellant does not have any other bone or joint 
disorder, including arthritis of the cervical spine or 
shoulders, that is proximately due to or the result of the 
service-connected lumbosacral strain disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his lumbar spine increased rating claim and his 
arthritis secondary service connection claim by 
correspondence dated in November 2003.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In those letters, in the Statement of the Case (SOC) and in 
the Supplemental Statement of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to increased ratings for spine disabilities, as 
well as what was needed to establish service connection for 
arthritis of multiple joints.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  Private medical records were 
obtained and added to the claims file.  The appellant was 
afforded VA medical examinations.  He was also afforded a 
personal hearing that was conducted at the RO.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the 
appellant of such information in correspondence dated in 
April 2006.  The appellant was also provided with notice as 
to the clinical findings needed for higher evaluations for 
spinal disability and for service connection, as well as the 
assistance VA would provide.  Proceeding with this case in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations and service 
connection, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The appellant testified at his February 2003 personal hearing 
that he had back pain on a daily basis, that the pain was 
usually of a 6/10 intensity and that it sometimes was 10/10.  
He said that he had a severe attack once a month or once 
every two months.  The appellant also testified that he took 
medication for pain, that he used a cane and a back brace and 
that he had used a TENS unit in the past.  He said that he 
was unable to lift more than 10 pounds and that he had 
problems with stooping and bending.  The appellant also 
reported experiencing muscle spasms.  

Review of the medical evidence of record reveals that the 
appellant sought treatment at a VA facility for exacerbation 
of chronic low back pain in February 2001.  He then underwent 
a physical therapy evaluation and was noted to ambulate with 
a cane.  He complained of low back tenderness and spasms, 
plus pain with radiation down the right lower extremity.  
Range of motion of all extremities was within normal limits 
and strength was 4/5.  A course of therapy was prescribed.  
Later that month, a finding of tenderness in the sacroiliac 
joints was made and range of motion was noted to be decreased 
in the lumbar region.  Similar findings were made in August 
2001.  In December 2001, CT scan testing of the lumbar spine 
revealed no evidence of disc herniation or spinal stenosis.  
A July 2002 MRI test of the lumbar spine showed no lumbar 
annular bulging or focal herniated nucleus pulposus (HNP).  

The appellant underwent a VA spine examination in May 2002; 
he complained of pain, weakness and stiffness.  He said that 
the pain was worse with activity and that it radiated down 
both legs.  The appellant reported that he was having 
problems with fatigue and endurance.  He said he experienced 
almost daily flare-ups and he said that they were severe and 
resulted in 30-60 minutes of incapacitation.  The appellant 
also said that he used a cane and a back brace.  On physical 
examination, the appellant demonstrated 30 degrees of forward 
flexion, 15 degrees of extension, 25 degrees of right and 
left lateral flexion and 10 degrees of right and left 
rotation.  This motion was accomplished with pain.  There 
were marked paraspinal spasms of the lumbar spine on deep 
palpation.  The appellant's gait was slow and deliberate.  
The examiner noted marked functional loss with increased 
pain.  The appellant's lower extremities had muscle weakness 
and straight leg raises were positive bilaterally.  There was 
no atrophy of the back muscles, but there was mild wasting.  
The spine was unstable.  No neurological deficits were 
elicited.  Radiographic examination revealed no herniation of 
disks.  The examiner rendered a diagnosis of lumbosacral 
strain.  

The appellant underwent another VA examination in August 
2002.  He demonstrated 60 degrees of forward flexion, 15 
degrees of extension, 30 degrees of right and left lateral 
flexion and 25 degrees of right and left rotation.  The 
appellant did not have any sensory or motor deficits.  
Radiographic examination of the lumbosacral spine was normal.  
The examiner rendered an impression of chronic lumbosacral 
strain.

Private medical records dated between July and September of 
2003 indicate that the appellant reported, in July 2003, that 
his back pain would occasionally radiate down his legs and 
that he had occasional numbness in his legs.  

The appellant most recently underwent a VA spine examination 
in June 2004; the examiner reviewed the claims file.  The 
appellant complained of constant back pain that he said was 
sharp in nature and went down the right leg to the back of 
the knee.  He reported 9/10 pain that was aching in nature.  
He said he took Motrin for the pain.  He complained of back 
weakness, stiffness and swelling, as well as increased pain 
with activity.   The appellant said that his back seemed to 
give out and that it fatigued easily.  On physical 
examination, the examiner found that there was no dislocation 
or subluxation present.  There was tenderness to palpation of 
the lumbosacral area.  Some spasms were present.  Strength 
was 5/5 in the lower extremities.  There was numbness down 
the right leg in the L5-S1 distribution.  The appellant's 
posture was normal, as was his spinal curvature and symmetry.  
No atrophy was present.  Straight leg raises were positive 
bilaterally.  The appellant demonstrated 20 degrees of 
forward flexion, 20 degrees of extension and 20 degrees of 
lateral flexion.  This motion was accomplished with pain.  
Radiographic examination of the lumbar spine was essentially 
normal.  The examiner rendered a diagnosis of lumbosacral 
strain with radiculopathy down the right leg in an L5-S1 
distribution.

The applicable regulations in effect at the time of the 
appellant's increased rating claim contained a number of 
Diagnostic Codes relating to the lumbar spine.  A 40 percent 
evaluation was warranted for severe limitation of motion of 
the lumbar spine under Diagnostic Code 5292.  A 40 percent 
evaluation was warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief 
under Diagnostic Code 5293.  A 40 percent evaluation was 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (2001).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2001).  There is no clinical 
evidence of record that demonstrates that the appellant has 
any ankylosis of the lumbar spine.  As such, an evaluation in 
excess of 40 percent is not available under Diagnostic Code 
5289.

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warranted a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warranted a 60 percent 
rating.  Id.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  
In this case, the clinical evidence of record does not 
demonstrate either the existence of intervertebral disc 
syndrome or the existence of incapacitating episodes as 
defined by regulation.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the November 2004 
Supplemental Statement of the Case).  Effective September 26, 
2003, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The evidence of record does not establish that the appellant 
has been clinically diagnosed with any kind of ankylosis of 
the spine.  Therefore an evaluation in excess of 40 percent 
is not warranted under Diagnostic Codes 5235-5243.  

Another factor to consider is the degree of pain experienced 
by the veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
to physicians his subjective complaints of chronic pain and 
pain on use.  Objective medical evidence shows findings of 
decreased range of motion, as well as some tenderness and 
occasional spasms.

In this case, the veteran's primary complaint with regard to 
his low back disability has continued to be chronic pain and 
limitation of motion.  The current 40 percent evaluation 
reflects consideration of additional functional loss due to 
low back pain.  The clinical findings currently of record 
warrant no more than a 40 percent rating under the general 
rating formula for diseases and injuries of the spine.  The 
findings needed for the next higher evaluation for the 
orthopedic manifestations of the appellant's lumbar spine 
disability are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the claim 
for a rating in excess of 40 percent, the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In regards to the neurological element of the appellant's 
service-connected lumbosacral strain disability, 
radiculopathy of the right lower extremity (i.e. decreased 
sensation in the L5-S1 area) was diagnosed by the June 2004 
VA examiner.  The neurological symptomatology of the 
appellant's low back disability resulted in a positive right 
leg raise and some sensory deficits of the right leg.  
Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
For each of the codes, mild incomplete paralysis warrants a 
10 percent evaluation at most, while a 20 percent evaluation 
requires moderate incomplete paralysis.  The clinical 
evidence of record does not reveal moderate incomplete 
paralysis in the right lower extremity.  As such, the Board 
finds that the appellant's lumbar spine neurologic 
symptomatology reflected in the evidence of record more 
closely approximates a 10 percent rating for mild incomplete 
paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  However, a rating higher than the 
currently assigned 10 percent is not warranted in light of 
the fact that the clinical evidence of record establishes 
that the neurologic manifestation of the lumbar spine 
disability is limited to sensory loss.  Without more, an 
evaluation in excess of 10 percent is not warranted.  

Because this is an appeal from the initial rating for the 
neurological aspect of the lumbar spine disability, the Board 
has considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, the record does not show disability above 10 
percent since the grant of service connection, and therefore 
does not support the assignment of a staged rating.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the low back 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected low back disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for back disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
any low back disability, and he has not demonstrated marked 
interference with employment.  The appellant has not offered 
any objective evidence of any symptoms due to the low back 
disabilities that are not contemplated by the rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

II.  Secondary service connection

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

A private medical treatment note dated in July 2003 includes 
a clinical assessment of polyarticular inflammatory arthritis 
- probable rheumatic.  In September 2003, MRI testing 
demonstrated the presence of mild arthritic changes in the 
appellant's sacroiliac joints.  

An August 2003 VA treatment note included a diagnosis of 
degenerative joint disease, multiple joints; seronegative 
rheumatoid arthritis.

The appellant testified at his February 2003 personal hearing 
at the RO that he had been informed by at least one of his VA 
health care providers that the arthritis in his neck and 
shoulders was due to his back disability.  However, review of 
the VA medical evidence dated between February 2001 and 
February 2003 does not reveal any such finding or nexus 
opinion.  Nor does the private medical evidence of record 
include any such finding or nexus opinion.

A nexus opinion is found in the report of the VA joints 
examination dated in June 2004.  The examiner reviewed the 
claims file.  The examiner opined that it was as likely as 
not that the appellant's current arthritis in his lumbosacral 
spine was caused by the lumbosacral strain disability.  
Therefore, service connection for the lumbar spine arthritis 
is warranted.  However, the examiner also stated that the 
arthritis in the appellant's cervical spine and shoulders was 
not etiologically related to the service-connected 
lumbosacral strain.

The Board finds that the preponderance of the evidence is 
against the appellant's secondary service connection claim 
for arthritis anywhere other than the lumbar spine.  Nowhere 
in the evidence of record is there found any clinical 
notation suggesting that the appellant's service-connected 
lumbosacral strain was in any way linked to arthritis in any 
other part of the body.  There is no competent medical 
opinion of record that provides an etiologic link, whether by 
causation or by aggravation, between the appellant's current 
arthritis of multiple joints, including the cervical spine 
and shoulders, and his lumbosacral strain disability.

The Board has considered the appellant's testimony and his 
written statements, as well as the written statements of his 
representative, submitted in support of his argument that his 
arthritis of multiple joints is etiologically related to his 
lumbosacral strain disability.  To the extent that such 
statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired arthritis and the appellant's lumbar spine 
disability.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999).  

The language of 38 C.F.R. § 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability.  However, in 
this case, there is no competent medical evidence of record 
to suggest that the appellant's lumbosacral strain disability 
either caused or aggravated any arthritis in any other part 
of the body, including the cervical spine and the shoulders.  
In fact, a VA medical examiner has opined that there is no 
relationship whatsoever to the lumbosacral strain disability.  
The Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the appellant's service-connected lumbosacral 
strain disability and any arthritis in any other part of the 
body.  Likewise, the evidence does not support a finding of 
any causal connection.  The preponderance of the evidence is 
therefore against the secondary service connection claim for 
the arthritis in multiple joints such as the cervical spine 
and the shoulders.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against this part of the 
appellant's secondary service connection claim.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 40 percent for the orthopedic 
manifestations of the lumbosacral strain disability is 
denied.

An initial evaluation for the right leg radiculopathy in 
excess of 10 percent is denied.

Secondary service connection for arthritis of the lumbosacral 
spine is granted.

Secondary service connection for arthritis of any other body 
part, including the cervical spine and the shoulders, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


